236 S.W.3d 125 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Charles D. DAVIS, Defendant/Appellant.
No. ED 89325.
Missouri Court of Appeals, Eastern District, Division One.
October 23, 2007.
*126 Shaun J. Mackelprang, Assistant Attorney General, Stephanie L. Wan, Jefferson City, MO, for respondent.
Lisa M. Stroup, St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Charles D. Davis, appeals from the judgment entered on a jury verdict finding him guilty of two counts of forcible sodomy, in violation of Section 566.060 RSMo (2000), two counts of first-degree endangering the welfare of a child, in violation of Section 568.045 RSMo (Cum. Supp.2003), and violation of an order of protection, in violation of Section 455.085 RSMo (2000). The trial court sentenced defendant to seven years imprisonment on each of the sodomy and endangerment counts, to be served concurrently, and to time served on the violation of order of protection count.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).